Watt v Town of Gaines (2018 NY Slip Op 07621)





Watt v Town of Gaines


2018 NY Slip Op 07621


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND CURRAN, JJ.


1211 CA 18-00808

[*1]CHRISTOPHER WATT, K & W ENTERPRISES AND KAREN D. WATT, PLAINTIFFS-APPELLANTS,
vTOWN OF GAINES, CAROL C. CULHANE, SUPERVISOR, JAMES KIRBY, COUNCILPERSON, SUSAN SMITH, COUNCILPERSON, AND CAROL C. CULHANE, INDIVIDUALLY, DEFENDANTS-RESPONDENTS. 


FRANK A. ALOI, ROCHESTER, FOR PLAINTIFFS-APPELLANTS. 
WEBSTER SZANYI LLP, BUFFALO (JEREMY A. COLBY OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Orleans County (James P. Punch, A.J.), entered July 5, 2017. The order granted the motion of defendants to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court